DETAILED ACTION
    Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IN 202011039470, filed on 09/11/2020.

The following is a Non-Final Office Action in response to applicant’s filing on 10/26/2020.
Claims 1-20 are pending.

                                                                                 Specification
Incorporation by Reference
The attempt to incorporate subject matter into this application by reference to an unpublished U.S. Patent Application 15/946,546 is ineffective because the incorporation of essential material in the specification by reference to an unpublished U.S. application, is improper. 37 CFR 1.57(d).
37 CFR 1.57(d). "Essential material" may be incorporated by reference, but only by way of an incorporation by reference to a U.S. patent or U.S. patent application publication, which patent or patent application publication does not itself incorporate such essential material by reference. "Essential material" is material that is necessary to:
(1) Provide a written description of the claimed invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and set forth the best mode contemplated by the inventor of carrying out the invention as required by 35 U.S.C. 112(a);
(2) Describe the claimed invention in terms that particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b); or
(3) Describe the structure, material, or acts that correspond to a claimed means or step for performing a specified function as required by 35 U.S.C. 112(f).
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g). 
Incorporating by reference material that was not incorporated by reference on filing of an application may introduce new matter. MPEP 608.01(p), I, A, 2. 

The specification relies on the application #15/946,546 alleging that said application contains and describes essential matter for “Machine learning in network security”  paragraphs [0041]-[0042], “ A description utilizing machine learning in the context of malware detection is described in commonly-assigned US Patent Application No. 15/946,546, filed April 5, 2018, and entitled "System and method for malware detection on a per packet basis," the content of which is incorporated by reference herein.”

The use of the term Microsoft Office, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “about” 90 % and “about” 10%.” in claims 4, 12, and 20 is a relative term which renders the claim indefinite. The term “about” 90 % and “about” 10%.” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

Claims 1-4, 6, 8, 9-12, 14, 16, and 17-20 contains the trademark/trade name Office.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Office documents” and, accordingly, the identification/description is indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1, 9 and 17, recite “determining features for the documents having malicious macros and for the documents having malicious embedded objects; selecting training data for a machine learning model based on the distribution and the features; and training the machine learning model with the selected training data”.
 According to MPEP 2161.01(I) "generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed." For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. 
In the instant application, the disclosure of the application relies on essential matter which fails to convey to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. The instant application’s specification fails to provide written description support for the claim limitation of “determining features for the documents having malicious macros and for the documents having malicious embedded objects; selecting training data for a machine learning model based on the distribution and the features; and training the machine learning model with the selected training data”. The limitation of claim 1 relies in part on the application No. 15/946,546 as an essential subject matter that the typical machine learning training process collects millions of malware samples, extracts a set of features from these samples, and feeds the features into a machine learning model to determine patterns in the data, and  the output of this training process is a machine learning model that can predict whether a file that has not been seen before is malicious or not (i.e. starting in Para. [0041]).
However, there is an improper incorporation by reference because there is no support for the description of machine learning in context of malware detection in the specification of the application No. 15/946,546. 

Claims 2, 10 and 18, recite “providing the machine learning model for use in production to detect malicious Office documents”. This additional element is not supported by the original specification, and therefor similarly analyzed and rejected as the independent claims 1, 9, and 17.

Claims 3, 11 and 19, recite “updating the training of the machine learning model based on any changes in the distribution”. This additional element is not supported by the original specification, and therefor similarly analyzed and rejected as the independent claims 1, 9, and 17.

As to claims 4- 8, 12- 16, and 19- 20, these claims are rejected by virtue of dependency to independent claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claim(s) 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by HARANG et al. (US 2021/0241175 A1), hereinafter HARANG.

In regards to claim 1, HARANG discloses a non-transitory computer-readable storage medium having computer-readable code stored thereon for programming one or more processors to perform steps of: 
based on monitoring of content including Office documents, determining a distribution of malicious Office documents between documents having malicious macros and documents having malicious embedded objects (HARANG, Paras. 0023 and 0031, document files can include embedded, executable scripts or macros that, in some cases, can be configured to cause malicious activity on a host device (e.g., a computer) or in a host environment (e.g., of a computer, virtual machine, etc.), and Para. 0048, the trainer 113 can maintain a set of artifacts labelled by the time periods associated with their collection from a data source or introduction into a data source (e.g., into network traffic associated with specific communication pathways, general internet, etc.) or the time periods when they were received as samples from a set of time periods (e.g., artifact samples received each month from a set of months); 
determining features for the documents having malicious macros and for the documents having malicious embedded objects (HARANG, Paras. 0020- 0021, the program instructions, when executed by the processor, are configured to cause the processor to train, at a time, a machine learning model to output (1) an identification of whether an artifact is malicious and (2) a confidence value associated with the identification of whether the artifact is malicious); 
selecting training data for a machine learning model based on the distribution and the features (HARANG, Paras. 0038-0039, the feature extractor 111 can be configured to define the feature vector by extracting portions of an artifact (e.g., strings, sequence of strings, etc.,) and providing each portion as an input to a hash function. The feature extractor 111 can be configured to implement any suitable hashing function to define the feature vector, for subsequent input to the ML model 112 ); and (Para. 0048, the trainer 113 can maintain a set of artifacts labelled by the time periods associated with their collection from a data source or introduction into a data source; use a training data set having labeled training artifacts of known classification (i.e., known to be malicious or labelled according to known type of maliciousness) from the of the set of artifacts 122 in the memory 120 to train the ML model 112 to classify the known or labelled artifacts;  note the collection a set or training set of labelled artifacts from a data source as the distribution); and 
training the machine learning model with the selected training data (HARANG, Para. 0048, the trainer 113 can then use the set of artifacts based on the time periods to generate suitable configurations of training data sets including training artifacts to train and/or retrain the ML model 112; [0051] For example, the trainer 113 can set one or more parameters of the neural network in ML model 112 and during training suitably adjust weights of the neural network based on feedback on the performance of the neural network on known classifications of artifacts. Once trained to meet a set behavior (e.g., trained over a specific set of data or trained to achieve a specific accuracy of classification of training artifacts in a training data set) the trainer 113 can indicate the ML model 112 as ready for deployment until being triggered for a retraining).  
 
In regards to claim 2, HARANG discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include providing the machine learning model for use in production to detect malicious Office documents (HARANG, Para. 0022, training, at a time, a machine-learning model to output (1) an identification of whether an artifact is malicious and (2) a confidence value associated with the identification of whether the artifact is malicious; note the artifact which can interpret as files and documents).  

In regards to claim 3, HARANG discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include monitoring the distribution of the malicious Office documents encountered in production (HARANG, Para. 0048, the trainer 113 can maintain a set of artifacts labelled by the time periods associated with their collection from a data source or introduction into a data source) and updating the training of the machine learning model based on any changes in the distribution (HARANG, Para. 0048, the trainer 113 can receive and record newly added labelled artifacts with known maliciousness classification and use the labeled artifacts to improve and/or retrain ML model 112).  

In regards to claim 4, HARANG discloses the non-transitory computer-readable storage medium of claim 1, wherein the distribution includes about 90% of malicious Office documents having the malicious macros and about 10% of the malicious Office documents having the malicious embedded objects (HARANG, Para. 0058, the confidence value can include a percentage measure of confidence associated with the determination of the classification of maliciousness (e.g., a 90% confidence that an artifact is classified as malicious or classified as a specific type of malware); The ML model 112 can be configured to determine the classification of a given artifact and the confidence associated with the determination and send the classification and the confidence value to the performance evaluator 114 to be analyzed and evaluated for ongoing performance and considered for retraining.). 

In regards to claim 5, HARANG discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include weighing the selected training data based on the distribution (HARANG, Para. 0051, the trainer 113 can set one or more parameters of the neural network in ML model 112 and during training suitably adjust weights of the neural network based on feedback on the performance of the neural network on known classifications of artifacts).  

In regards to claim 7, HARANG discloses the non-transitory computer-readable storage medium of claim 1, wherein the features include any of document structure metadata, N-grams of document content, suspicious strings, semantic code flow, entropy, a Windows Application Programming Interface (API) call chain, Macro Auto-related function usage, Visual Basic for Applications (VBA) stomping, and usage of an Anti-Virtual Machine (VM) (HARANG, Para. 0039, the feature extractor 111 can generate a set of n-gram representations associated with the extracted features, and input each n-gram representation (e.g., representative of a feature) to a hash function to produce a hash value (e.g., via the hashing trick, etc.)).  

In regards to claim 8, HARANG discloses the non-transitory computer-readable storage medium of claim 1, wherein the steps further include obtaining data related to the content including Office documents based on the monitoring, which is via a cloud-based system (HARANG, Para. 0034, the communicator 130 can be configured to connect to a communication network such as, for example, the Internet, an intranet, a local area network (LAN), a wide area network (WAN), a metropolitan area network (MAN)).  

In regards to claim 9, HARANG discloses a method comprising: 
based on monitoring of content including Office documents, determining a distribution of malicious Office documents between documents having malicious macros and documents having malicious embedded objects (HARANG, Paras. 0023 and 0031, document files can include embedded, executable scripts or macros that, in some cases, can be configured to cause malicious activity on a host device (e.g., a computer) or in a host environment (e.g., of a computer, virtual machine, etc.), and Para. 0048, the trainer 113 can maintain a set of artifacts labelled by the time periods associated with their collection from a data source or introduction into a data source (e.g., into network traffic associated with specific communication pathways, general internet, etc.) or the time periods when they were received as samples from a set of time periods (e.g., artifact samples received each month from a set of months); 
determining features for the documents having malicious macros and for the documents having malicious embedded objects (HARANG, Paras. 0020- 0021, the program instructions, when executed by the processor, are configured to cause the processor to train, at a time, a machine learning model to output (1) an identification of whether an artifact is malicious and (2) a confidence value associated with the identification of whether the artifact is malicious);
selecting training data for a machine learning model based on the distribution and the features (HARANG, Paras. 0038-0039, the feature extractor 111 can be configured to define the feature vector by extracting portions of an artifact (e.g., strings, sequence of strings, etc.) and providing each portion as an input to a hash function. The feature extractor 111 can be configured to implement any suitable hashing function to define the feature vector, for subsequent input to the ML model 112 and Para. 0048, the trainer 113 can maintain a set of artifacts labelled by the time periods associated with their collection from a data source or introduction into a data source; note the collection a set of labelled artifacts from a data source which can interpret as the distribution); and 
training the machine learning model with the selected training data (HARANG, Para. 0048, the trainer 113 can then use the set of artifacts based on the time periods to generate suitable configurations of training data sets including training artifacts to train and/or retrain the ML model 112). 
 
In regards to claim 10, HARANG discloses the method of claim 9, further comprising providing the machine learning model for use in production to detect malicious Office documents (HARANG, Para. 0022, training, at a time, a machine-learning model to output (1) an identification of whether an artifact is malicious and (2) a confidence value associated with the identification of whether the artifact is malicious; note the artifact which can interpret as files and documents). 
	
In regards to claim 11, HARANG discloses the method of claim 9, further comprising monitoring the distribution of the malicious Office documents encountered in production (HARANG, Para. 0048, the trainer 113 can maintain a set of artifacts labelled by the time periods associated with their collection from a data source or introduction into a data source); and updating the training of the machine learning model based on any changes in the distribution (HARANG, Para. 0048, the trainer 113 can receive and record newly added labelled artifacts with known maliciousness classification and use the labeled artifacts to improve and/or retrain ML model 112).   

In regards to claim 12, HARANG discloses the method of claim 9, wherein the distribution includes about 90% of malicious Office documents having the malicious macros and about 10% of the malicious Office documents having the malicious embedded objects (HARANG, Para. 0058, the confidence value can include a percentage measure of confidence associated with the determination of the classification of maliciousness (e.g., a 90% confidence that an artifact is classified as malicious or classified as a specific type of malware)). 

In regards to claim 13, HARANG discloses the method of claim 9, further comprising weighing the selected training data based on the (HARANG, Para. 0051, the trainer 113 can set one or more parameters of the neural network in ML model 112 and during training suitably adjust weights of the neural network based on feedback on the performance of the neural network on known classifications of artifacts).     

In regards to claim 15, HARANG discloses the method of claim 9, wherein the features include any of document structure metadata, N-grams of document content, suspicious strings, semantic code flow, entropy, a Windows Application Programming Interface (API) call chain, Macro Auto-related function usage, Visual Basic for Applications (VBA) stomping, and usage of an Anti-Virtual Machine (VM) (HARANG, Para. 0039, the feature extractor 111 can generate a set of n-gram representations associated with the extracted features, and input each n-gram representation (e.g., representative of a feature) to a hash function to produce a hash value (e.g., via the hashing trick, etc.)). 

In regards to claim 16, HARANG discloses the method of claim 9, further comprising obtaining data related to the content including Office documents based on the monitoring which is via a cloud-based system (HARANG, Para. 0034, the communicator 130 can be configured to connect to a communication network such as, for example, the Internet, an intranet, a local area network (LAN), a wide area network (WAN), a metropolitan area network (MAN)).   

In regards to claim 17, HARANG discloses a server comprising: 
one or more processors (HARANG, Para. 0006); and 
memory storing instructions that, when executed, cause the one or more processors to
based on monitoring of content including Office documents, determine a distribution of malicious Office documents between documents having malicious macros and documents having malicious embedded objects (HARANG, Paras. 0023 and 0031, document files can include embedded, executable scripts or macros that, in some cases, can be configured to cause malicious activity on a host device (e.g., a computer) or in a host environment (e.g., of a computer, virtual machine, etc.), and Para. 0048, the trainer 113 can maintain a set of artifacts labelled by the time periods associated with their collection from a data source or introduction into a data source (e.g., into network traffic associated with specific communication pathways, general internet, etc.) or the time periods when they were received as samples from a set of time periods (e.g., artifact samples received each month from a set of months);
 determine features for the documents having malicious macros and for the documents having malicious embedded objects (HARANG, Paras. 0020- 0021, the program instructions, when executed by the processor, are configured to cause the processor to train, at a time, a machine learning model to output (1) an identification of whether an artifact is malicious and (2) a confidence value associated with the identification of whether the artifact is malicious);
select training data for a machine learning model based on the distribution and the features (HARANG, Paras. 0038-0039, the feature extractor 111 can be configured to define the feature vector by extracting portions of an artifact (e.g., strings, sequence of strings, etc.) and providing each portion as an input to a hash function. The feature extractor 111 can be configured to implement any suitable hashing function to define the feature vector, for subsequent input to the ML model 112 and Para. 0048, the trainer 113 can maintain a set of artifacts labelled by the time periods associated with their collection from a data source or introduction into a data source; note the collection a set of labelled artifacts from a data source which can interpret as the distribution); and  
train the machine learning model with the selected training data (HARANG, Para. 0048, the trainer 113 can then use the set of artifacts based on the time periods to generate suitable configurations of training data sets including training artifacts to train and/or retrain the ML model 112).    

In regards to claim 18, HARANG discloses the server of claim 17, wherein the instructions that, when executed, further cause the one or more processors to provide the machine learning model for use in production to detect malicious Office documents (HARANG, Para. 0022, training, at a time, a machine-learning model to output (1) an identification of whether an artifact is malicious and (2) a confidence value associated with the identification of whether the artifact is malicious; note the artifact which can interpret as files and documents).       

In regards to claim 19, HARANG discloses the server of claim 17, wherein the instructions that, when executed, further cause the one or more processors to monitor the distribution of the malicious Office documents encountered in production (HARANG, Para. 0048, the trainer 113 can maintain a set of artifacts labelled by the time periods associated with their collection from a data source or introduction into a data source); and update the training of the machine learning model based on any changes in the distribution (HARANG, Para. 0048, the trainer 113 can receive and record newly added labelled artifacts with known maliciousness classification and use the labeled artifacts to improve and/or retrain ML model 112). 

In regards to claim 20, HARANG discloses the server of claim 17, wherein the distribution includes about 90% of malicious Office documents having the malicious macros and about 10% of the malicious Office documents having the malicious embedded objects (HARANG, Para. 0058, the confidence value can include a percentage measure of confidence associated with the determination of the classification of maliciousness (e.g., a 90% confidence that an artifact is classified as malicious or classified as a specific type of malware)).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over HARANG et al. (US 2021/0241175 A1), hereinafter HARANG in view of SAXE et al. (US 2019/0236273 A1), hereinafter SAXE.

In regards to claim 6, HARANG fails to disclose the non-transitory computer-readable storage medium of claim 1, wherein the Office documents include any of a Microsoft Office file and an Open Office Extensible Markup Language (XML) file.
However, Saxe teaches wherein the Office documents include any of a Microsoft Office file and an Open Office Extensible Markup Language (XML) file (SAXE, Para. 0025, a Microsoft® Word file type can have either an XML file format (.docx) or an OLE2 file format (.doc)).  
HARANG and SAXE are both considered to be analogous to the claim invention because they are in the same field of utilizing Machine Learning (ML) model to detect malicious Office documents, namely Microsoft Office and Office Open Extensible Markup Language (XML) documents. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified HARANG to incorporate the teachings of SAXE to include wherein the Office documents include any of a Microsoft Office file and an Open Office Extensible Markup Language (XML) file (SAXE, Para. 0025). Doing so would aid to facilitate the detection of malicious files (including, but not limited to, emails, Microsoft® Office documents, archive files, etc.) across a wide variety of file types and/or formats, using a single machine learning model. In some embodiments, a system can detect malicious files across a wide variety of different file types and/or formats, using a single machine learning model (Saxe, para. 0021).

In regards to claim 14, HARANG fails to disclose to teach the method of claim 9, wherein the Office documents include any of a Microsoft Office file and an Open Office Extensible Markup Language (XML) file.
However, Saxe teaches wherein the Office documents include any of a Microsoft Office file and an Open Office Extensible Markup Language (XML) file (SAXE, Para. 0025, a Microsoft® Word file type can have either an XML file format (.docx) or an OLE2 file format (.doc)). 
HARANG and SAXE are both considered to be analogous to the claim invention because they are in the same field of utilizing Machine Learning (ML) model to detect malicious Office documents, namely Microsoft Office and Office Open Extensible Markup Language (XML) documents. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filling date of the claimed invention to have modified HARANG to incorporate the teachings of SAXE to include wherein the Office documents include any of a Microsoft Office file and an Open Office Extensible Markup Language (XML) file (SAXE, Para. 0025). Doing so would aid to facilitate the detection of malicious files (including, but not limited to, emails, Microsoft® Office documents, archive files, etc.) across a wide variety of file types and/or formats, using a single machine learning model. In some embodiments, a system can detect malicious files across a wide variety of different file types and/or formats, using a single machine learning model (Saxe, para. 0021). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Han et al. (US 11,025,666 B1) teaches a Methods and systems for performing a security action that protects against a malware attack initiated by the malicious nodes by identifying features in the anomalous output associated with removing the malicious data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/               Supervisory Patent Examiner, Art Unit 2496